Citation Nr: 1713775	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a recurrent respiratory condition, to include asthma and/or allergic rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent for cesarean section residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to April 2010, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for cesarean section residuals, assigning a noncompensable (zero percent) rating effective April 18, 2010; and denied service connection for a breathing condition.

The Board notes that the Veteran initiated an appeal of the initial ratings granted for ulnar tunnel syndrome of the bilateral upper extremities.  However, the Veteran did not perfect this appeal; rather, in an April 2012 substantive appeal (VA Form 9), she specifically limited the appeal to exclude the ulnar tunnel syndrome issue.  There is no indication that the Veteran or her representative were confused by the VA Form 9, and subsequent Supplemental Statements of the Case (SSOC) do not list the issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for higher initial ratings for ulnar tunnel syndrome of the bilateral upper extremities is not before the Board.  

In August 2014, the Board recharacterized the issue of service connection for a breathing issue to service connection for a recurrent pulmonary disorder to include asthma.  Based on subsequent diagnoses, however, the Board has again recharacterized the issue to service connection for a respiratory issue, to include asthma and/or allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board also remanded the issues for further development in August 2014.  With regard to the claim for a higher initial rating for cesarean section residuals, the remand directives included obtaining outstanding treatment records and scheduling the Veteran for a VA examination to determine the nature and severity of the cesarean section scar and non-scar residuals.  VA treatment records have since been associated with the claims file, and the Veteran had VA examinations in October 2014, December 2014, and January 2015.  An addendum medical opinion was also provided in January 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the cesarean section residuals issue and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2015, the RO increased the initial rating for cesarean section residuals to 10 percent.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The issue of service connection for a respiratory issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran's cesarean section residuals include two scars located on her lower anterior trunk, both of which are linear and approximately 13.5 centimeters long.  One scar is painful and neither scar is unstable.  




CONCLUSION OF LAW

For the entire period of appeal, the criteria for a disability rating in excess of 10 percent for the cesarean section residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the Veteran participated in VA's Pre-Discharge Program and filed her claim in March 2010, prior to her discharge from active duty service.  As part of that program, she was provided with the information and evidence necessary to substantiate her claim for service connection for cesarean section residuals.  The RO notified the Veteran of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                                            
The Veteran's claim for a higher initial rating is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the increased rating claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her increased ratings claim.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the increased rating claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent VA examinations in August 2010 (with an addendum provided in September 2010), March 2014, October 2014, December 2014, and January 2015 to obtain medical evidence regarding the nature and severity of the cesarean section residuals.  The Board finds the VA examinations and opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed condition.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's cesarean section residuals have been rated under Diagnostic Code 7804, for residual scars.  Diagnostic Codes 7801-7805 sets forth the criteria for evaluating scars.  

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation.  Note (1):  a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  
  
Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note 
(1):  a superficial scar is one not associated with underlying soft tissue damage.  Note (2):  if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

 Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1):  an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Initial Rating for Cesarean Section Residuals

The Veteran contends that she has two cesarean section scars with residual nerve damage and lower abdominal pain.  She indicates that it is difficult to move side-to-side.  See the October 2010 notice of disagreement, April 2012 VA Form 9.

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the cesarean section scar residuals for the entire appeal period.  For a 20 percent rating the evidence must show that there 3 or 4 unstable or painful scars, or one or more scars that are both unstable and painful.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  

In an August 2010 VA examination, the Veteran reported that she had one emergency cesarean section (C-section), and that the second scar was secondary to the primary scar pain.  The Veteran denied undergoing any treatment for the scars.  The examiner indicated that the scars were stable and there were no effects on the Veteran's usual occupation or resulting work problems.  In September 2010, the same VA examiner indicated that one scar was located on the anterior surface of the lower abdomen, and was 23 centimeters (cm) in length and less than 1 cm in width, for a total area of less than 6 square inches.  He indicated there was no skin breakdown over the scar and the Veteran reported having no pain.  In addition, the scar was superficial; had no inflammation, edema, or keloid formation; and had no other disabling effects.  

VA treatment records indicate that in January 2011, December 2011, December 2012, and June 2013, the Veteran reported having C-section scar pain.  

In March 2014, the Veteran had another VA scars examination.  The examiner indicated that the Veteran had two lower abdominal scars, a 10 cm linear scar and an 8 cm linear scar.  The scars were not painful or unstable.  The examiner noted that the scars did not impact the Veteran's ability to work.

In October 2014, the Veteran had a third VA scars examination.  She reported that the upper scar was painful when she stretched.  The examiner indicated that the Veteran had two scars on her anterior trunk above the pubis that were 2 cm apart.  Both scars were linear.  Each scar was 13.5 cm long.  The scars did not impact the Veteran's ability to work.  

In a December 2014 VA examination, the Veteran again reported that the upper scar was painful with stretching, bending, or standing up quickly from a seated position.  She also reported that the scar "burns."  The examiner indicated that the scars were not unstable, and that the scars' location caused pain in tasks that involved bending or twisting.  The examiner specified that the Veteran denied any gastrointestinal or stomach complaints, and therefore the examination was not continued.  

In a January 2015 VA muscle injuries examination, the Veteran reported continued pain in the upper C-section scar.  The examiner noted that the lower C-section scar was asymptomatic.  The examiner also noted that the C-section caused injury to muscle group XIX, the muscles of the abdominal wall, and that the injury did not affect the muscle substance or function.  Muscle strength testing was normal, there was no muscle atrophy, and the Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms, aside from the scars.  The examiner, who had also performed the December 2014 VA scars examination, indicated that the December 2014 examination should be amended to include a diagnosis of status post C-section with residual iliohypogastric nerve neuralgia.  The diagnosis was due to the Veteran's report that her scar burned.  The examiner reiterated that the pain was due to the C-section scar and an abdominal examination was not indicated for the Veteran's complaint, and also that the scar "minimally" affected the Veteran's vocational pursuits in it caused pain with stretching, bending, or standing up quickly from a seated position.

The Veteran continued to report pain from her C-section scar in April May 2015 VA treatment records.

In sum, the medical evidence shows that the Veteran's C-section residuals consist of two scars on her lower anterior trunk, both of which are linear and approximately 13.5 cm long.  One scar is painful, but neither is unstable.  Because there are not 3-4 scars that are painful or unstable, nor is either scar both painful and unstable, a 20 percent evaluation is not warranted under Diagnostic Codes 7804. 

With regard to other potentially applicable Diagnostic Codes, Diagnostic Code 7800 is not for application because the scars are not burn scars of the head, face, or neck.  Diagnostic Code 7801 is not for application because the scars are not nonlinear and do not cover an area of at least 12 square inches (77 square cm).  Diagnostic Code 7802 is not for application because the scars are not nonlinear.  The Board also finds that a higher rating is not warranted under Diagnostic Code 7805 and other appropriate diagnostic codes based upon any other disabling or other effects.  The medical evidence does not establish any symptoms or effects of one of the scars.  The medical evidence also does not establish any symptoms or effects of the other scar other than pain, pain during certain movement, and "minimally" affecting vocational tasks that involve bending, twisting, stretching, or getting gup quickly form a seated position.  38 C.F.R. § 4.118.  As there is no objective evidence on examination of disabling effects not considered in the rating provided under Diagnostic Code 7804, the Board finds that a higher rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118. 

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the two C-section scars for the entire appeal period, and the appeal is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the C-section residuals that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability rating for her level of impairment.  In other words, she did not have any symptoms from her service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial rating in excess of 10 percent for the cesarean section residuals is denied.


REMAND

Unfortunately, another remand is required on the issue of service connection for a respiratory problem.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In August 2014, the Board remanded the claim for a VA medical examination and opinion.  An examination was subsequently provided in October 2014.  The examiner indicated that the Veteran did not have a respiratory condition, but noted that the Veteran had allergic rhinitis, for which she was being treated.  No opinion on the etiology of the allergic rhinitis was provided.  The Board therefore finds that there was not substantial compliance with the remand directives and remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the October 2014 VA respiratory conditions examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should state whether it as least as likely as not (50 percent probability or greater) that the previously diagnosed allergic rhinitis is caused by or related to service, to include the in-service diagnosis of asthma.

The examiner should also discuss VA treatment records dated in May 2015 showing a diagnosis of sinusitis and should state whether it as least as likely as not (50 percent probability or greater) that any sinusitis is caused by or related to service, to include the in-service diagnosis of asthma.

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such examination(s). 

2.  After completing the above development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


